Citation Nr: 0802999	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine in December 2004 and August 2006.

As to the right ear hearing loss issue, the Board notes that 
the veteran submitted a Notice of Disagreement in September 
2006 with the August 2006 denial of service connection for 
bilateral hearing loss.  In December 2006, the RO granted 
service connection for left ear hearing loss and issued the 
veteran a Statement of the Case on the issue of service 
connection for right ear hearing loss; this Statement of the 
Case also included the issue of entitlement to an increased 
evaluation for PTSD.  The veteran was also provided with an 
"Appeal Status Election" form.  In the same month, he 
returned the form to the RO, noting that the RO's action 
satisfied his appeal only to the PTSD issue.  Significantly, 
he declined to check a box noting "[t]his action satisfies 
my appeal on all issues."

While the veteran has not separately submitted a VA Form 9 
(Appeal to Board of Veterans' Appeals) or a similar statement 
to the RO, the Board finds that, by indicating that the 
appeal had not been satisfied as to all claims, specifically 
the right ear hearing loss claim, the veteran's "Appeal 
Status Election" form served to indicate that the appeal was 
intended to be perfected as to that claim.  As such, the 
Board interprets this document as a Substantive Appeal as to 
that issue, pursuant to 38 C.F.R. § 20.202. 

Finally, the Board notes that the veteran submitted a Notice 
of Disagreement in October 2007 with the RO's September 2007 
denial of entitlement to TDIU.  However, this benefit was 
subsequently granted in a November 2007 rating decision.  

The issue of service connection for a low back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a right ear hearing loss 
disability, insofar as there is no evidence of thresholds for 
any of the frequencies at 500, 1000, 2000, 3000 and 
4000 Hertz of 40 decibels or greater; thresholds at three of 
these frequencies of 26 or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims
(Court) cases in regard to the necessity of both a specific 
VCAA notification letter and an adjudication of the claim at 
issue following that letter.  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2006.  As this letter was issued prior to the 
appealed August 2006 rating decision, this case raises no 
procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the disorder at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for right ear 
hearing loss.  His November 1970 separation examination 
report does not contain audiometric findings, but whispered 
voice testing revealed right ear hearing of 15/15.  

Subsequent to service, VA audiological testing (air 
conduction) was conducted in April 2006.  This testing 
revealed speech recognition of 100 percent and the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
15
25

A VA audiological examination was conducted in April 2006.  
Audiological (air conduction) testing revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
10
20

Based on these findings, the examiner rendered the impression 
of normal hearing sensitivity in the right ear.

In reviewing these findings, the Board notes that there is no 
evidence of thresholds for any of the frequencies at 500, 
1000, 2000, 3000 and 4000 Hertz of 40 decibels or greater; 
thresholds at three of these frequencies of 26 or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  The veteran thus does not have a right ear 
hearing loss disability, pursuant to 38 C.F.R. § 3.385.  
Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2006 Notice of Disagreement.  He has cited to his 
duties as a truck driver in service and claims to have 
developed hearing loss as a result of noise exposure from 
this occupational specialty.

The Board acknowledges the veteran's history of noise 
exposure and, in fact, the RO predicated the grant of service 
connection for left ear hearing loss on such noise exposure 
in its December 2006 rating decision.  The Board must 
observe, however, that the aforementioned April 2006 VA 
examination did reveal left pure tone thresholds in excess of 
40 decibels at 3000 and 4000 Hertz, a marked distinction as 
compared to the claimed right ear hearing loss disability.  

Significantly, the veteran has not been shown to possess the 
requisite training, expertise, or credentials in the field of 
audiology needed to render a diagnosis or a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for right ear hearing 
loss, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.


REMAND

During service, the veteran was treated for spine pain in 
1969, with x-rays revealing occult spina bifida and treatment 
for a pilonidal cyst (for which service connection is now 
separately in effect, for a post-surgical scar).  Subsequent 
to service, he has been diagnosed with degenerative disc 
disease and osteoarthritis of multiple segments of the 
lumbosacral spine, but he has not been examined by VA to date 
to determine the etiology of this disorder.  Given the in-
service complaints, the Board finds such an examination to be 
"necessary" under 38 U.S.C.A. § 5103A(d).  

Moreover, the RO's most recent Supplemental Statement of the 
Case was issued in July 2007.  The RO has since obtained an 
extensive VA pain advisory consult report from August 2007, 
which primarily concerns the low back.  The examiner noted 
that the veteran's pain interfered completely with all 
function, and the veteran's "sleep has been altered for 35+ 
yrs."  The absence of a subsequent Supplemental Statement of 
the Case addressing this record constitutes a procedural 
defect that can only be addressed on remand.  38 C.F.R. 
§§ 19.9, 19.31.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed low back 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for a low back 
disorder should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


